DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-13 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification

4.	The disclosure is objected to because of the following informalities: The specification should contain a section in the specification labeled “cross references to related applications” which includes the priority data. 
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
Appropriate correction is required.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 6/28/2018 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
6.         	The drawings submitted on 6/28/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 1-13 provide for the use of a method step, but, since the claims do not set forth any steps involved in the method, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  In this instance the only active method step is the collecting step. The other “steps” appear to be statements and not actual steps. It appears that the second step maybe transforming pressure values into fuzzy quantiles…, the third step appears to be determining a fusion value and the fourth step also appears to be a determining step 
9.	Claim 1-13 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim 1 as best understood is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sakai OPERATION SYSTEM FOR HYDRAULIC EXCAVATOR FOR DEEP TRENCH WORKS 06/1988 herein after Sakai.
With regards to claim 1, Sakai teaches a method of identifying the working bucket number during the shoveling-and-loading process of the loader, wherein, comprising the steps: 1) Collecting the working oil pump pressure value, the pressure value of the large cavity of the moving arm and the pressure value of the large cavity of the rotating bucket;)2) The collected pressure values are fuzzified, and the pressure value is transformed into three kinds of fuzzy quantity, that is, the non-work, the state to be determined and the work; 3) The fusion value is obtained by making weight fusion of the obtained fuzzy quantity; 4) Based on the decision analysis of the fusion value, the division basis of the working cycle is obtained, and thus the shoveling-and-loading bucket number is made. (when the bucket is in contact with the ground, the hydraulic pressure decreases and the rate of change per unit time becomes larger, fuzzy set model, threshold value 0-.5, table 2; pages 709-714)
Allowable Subject Matter
13.	Claims 3-5, 7-8 as best understood are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note:
14. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from  references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
15.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vatchkov et al. US Pat# 7,464,063 teaches an information processor, state judging unit and diagnostic unit, information processing method state judging method and diagnosing method
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        May 5, 2021